 

 

 

 

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of California CLERK, U.S. DISTRIC
EASTERN DISTRI F CALIFORNIA
United States of America ) * on
v. ) Case No. 1:18-CR-00070 LJO
SAMUEL DELACRUZ
Defendant )
WAIVER OF AN INDICTMENT

L understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me,

After receiving this advice, 1 waive my right to prosecution by indictment and consent to prosecution by

information,

Date: Re/ / G

 

Defendant's signature

Signature of defendant's attorney ¢

ROBERT LAMANUZZI
Printed name of defendant's atiorney

ke jo
Lo {ugge ‘s signature

LAWRENCE O'NEILL, U.S. District Court Judge

Judge’s printed name and title
